internal_revenue_service number release date index number ----------------------------------- ------------------------------------------------ --------------------------- ------------------------------------------- ------------- -------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ ----------------------- telephone number --------------------- refer reply to cc psi b04 plr-103694-08 date date legend grantor_trust spouse date company company trustee trustee exchange exchange dear ------------- ------------------------------------------------------- --------------------------------------------------------------------- -------------------------- -------------------------- ------------------------------------------------------ -------------------------- ----------------------- ---------------------- ------------ -------- this is in response to your date letter and other correspondence requesting income gift and estate_tax rulings concerning the proposed exercise of a power of substitution the facts submitted are as follows on date grantor executed trust trustee and trustee were appointed as initial trustees of trust sec_1 1a of trust provides that if grantor is living the trustee may distribute to grantor’s wife spouse as much of the trust property as the trustee determines for any reason not prohibited by trust if grantor is not living the trustee shall distribute to spouse as much of the trust property as trustee determines for her health maintenance and support and may distribute as much additional trust plr-103694-08 property as trustee determines for any reason not prohibited by trust any income not distributed within days of the end of a calendar_year shall be added to principal sec_1 1b of trust provides that in addition the trustee shall distribute trust property to any one or more of grantor’s issue in such amount or proportions and upon such terms conditions or trust as spouse appoints by a writing containing an express reference to this lifetime limited_power_of_appointment provided however in no event may the trustee make a distribution that is in lieu of any obligation of spouse to support any person sec_1 of trust provides that upon the death of spouse the trustee shall distribute the trust property to any one or more persons or entities excluding spouse’s creditors her estate and the creditors of her estate in such amounts or proportions and upon such terms conditions or trusts as spouse appoints by will containing an express reference to this power_of_appointment the trustee shall distribute any unappointed trust property to grantor’s issue per stirpes if none of grantor’s issue is then living the trustee shall distribute the trust property equally among grantor’s siblings who are then living or to the issue per stirpes of any sibling who is then deceased sec_2_1 of trust provides in relevant part that during the period hereinafter described spouse may withdraw an amount equal to the amount of each qualifying contribution a qualifying contribution is a contribution of principal from grantor to the trust to the extent that when added to all prior contributions from grantor during the calendar_year the total does not exceed the lesser_of i the amount of the annual exclusion under sec_2503 of the internal_revenue_code then available to grantor with respect to grantor’s wife for such calendar_year and ii the maximum amount that may lapse under sec_2514 and sec_2041 without constituting the release of a general_power_of_appointment promptly upon receipt of a qualifying contribution the trustee shall notify spouse of her right to withdraw under this section the right to withdraw shall terminate upon the expiration of days after the receipt of such notice spouse shall exercise this right of withdrawal by written advice delivered to a trustee under article vi of trust the trustees have broad powers to invest dispose_of and otherwise deal with property in trust whether originally contributed to trust acquired by trust or previously substituted into the trust by grantor without the approval or consent of any other person section of trust provides that grantor may acquire any or all property constituting trust principal by substitution of other_property of equivalent value to the property acquired measured at the time of substitution the trust provides that for purposes of section property with equal value for federal gift_tax purposes be deemed to be property of equivalent value grantor’s power to acquire trust property may only be exercised in a fiduciary capacity action in a fiduciary capacity means plr-103694-08 action that is undertaken in good_faith and in the best interests of the trust and its beneficiaries subject_to fiduciary standards imposed under applicable state law grantor proposes to exercise his power of substitution by transferring shares of company stock that he currently holds in exchange for shares of company stock that the trust currently holds in addition if necessary grantor will transfer to or withdraw from trust cash or cash equivalents in an amount necessary to make the total value of the assets transferred to the trust equal to the total value of the assets withdrawn from the trust as a result of the substitution it is represented that trustee sec_1 and are not descendants of grantor and are not otherwise related or subordinate to him within the meaning of sec_672 further under article viii any vacancy in the office of trustee must be filled by a person who is not related or subordinate to grantor as defined in sec_672 it is represented that company is publicly traded on exchange and company is publicly traded on exchange it is further represented that whenever shares of company company or any other publicly traded stock are transferred into or out of trust each share will be valued at the mean between the highest and lowest quoted selling_price on the exchange on which the share is principally sold on the date of the transfer in accordance with sec_25_2512-2 of the gift_tax regulations finally it is represented that the independent_trustee has a duty to ensure that the value of the assets being acquired is equivalent to the value of the assets that are substituted by grantor you have requested the following rulings the retention by grantor of the power of substitution will not cause trust property to be included in grantor’s gross_estate for federal estate_tax purposes under sec_2033 sec_2036 sec_2038 or sec_2039 the exercise by grantor of the power of substitution will not constitute a gift to trust for gift_tax purposes if the total value of assets transferred to trust equals the total value of assets transferred from trust for purposes of determining whether grantor will be making a gift_for gift_tax purposes by exercising the power of substitution the gift_tax value of the company stock and the company stock will be determined by valuing each stock at the mean between its highest and lowest quoted selling_price on exchange or exchange respectively on the date of substitution in accordance with sec_25_2512-2 trust is a grantor_trust under sec_671 in its entirety with respect to grantor neither grantor nor trust will recognize any income or loss by reason of the exercise of the power of substitution plr-103694-08 ruling sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income from the property sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power either by the decedent alone or in conjunction with any person to alter amend or revoke or where the decedent relinquished any such power during the 3-year period ending on the date of the decedent's death sec_2039 provides that the value of the gross_estate shall include the value of an annuity_or_other_payment receivable by any beneficiary by reason of surviving the decedent under any form of contract or agreement if under such contract or agreement an annuity_or_other_payment was payable to the decedent during life in 65_tc_92 acq 1977_1_cb_1 under the terms of an inter_vivos_trust created by the decedent the decedent reserved the power to substitute other_securities or property for those held by the trustee provided that the property substituted was of equal value to the property replaced the court held that the decedent's reserved power to substitute other_securities or property of equal value was not a power to alter amend or revoke the trust within the meaning of sec_2038 rather the court concluded that the requirement that the substituted property be equal in value to the assets replaced indicated that the substitution power was held in trust and thus was exercisable only in good_faith and subject_to fiduciary standards such that the decedent was accountable in equity to the trust beneficiaries accordingly the decedent could not exercise the power to deplete the trust or to shift trust benefits among the beneficiaries see also revrul_2008_22 plr-103694-08 2008_16_irb_796 considering the estate_tax consequences of the retention of a nonfiduciary power to substitute assets of equivalent value in this case under section of trust grantor has retained the power to acquire trust property by substituting other_property of equivalent value to the property acquired measured at the time of substitution under the terms of trust the grantor's power to acquire trust property under this section may only be exercised in a fiduciary capacity accordingly based on the facts presented and the representations made we conclude that the retention by grantor of the power of substitution will not cause trust property to be included in grantor’s estate for estate_tax purposes under sec_2033 sec_2036 sec_2038 or sec_2039 ruling and sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if a gift is made in property the value thereof at the date of the gift shall be considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than an adequate_and_full_consideration in money_or_money's_worth then the amount by which the value of the property exceeded the value of the consideration is deemed to be a gift and is included in computing the amount of gifts made during the calendar_year however under sec_25_2512-8 a transaction which is bona_fide at arm's length and free from any donative_intent will be considered as made for an adequate_and_full_consideration in money_or_money's_worth under sec_25_2512-1 the value of property for gift_tax purposes is the price at which such property would change hands between a willing buyer and willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts sec_25_2512-2 provides that in general if there is a market for stocks or bonds on a stock exchange in an over-the-counter market or otherwise the mean between the highest and lowest quoted selling prices on the date of the gift is the fair_market_value per share or bond in this case under the terms of trust grantor may substitute property of equivalent value for trust property grantor proposes to transfer shares of company stock that he currently holds in exchange for shares of company stock that the trust currently holds in addition if necessary grantor will transfer to or withdraw from trust cash or cash equivalents in an amount necessary to make the total value of the assets transferred to the trust equal to the total value of the assets withdrawn from the trust plr-103694-08 as a result of the substitution it is represented that the value of the company stock and the company stock subject_to the proposed exchange will be determined in accordance with sec_25_2512-2 as of the date of the exchange in addition to the extent necessary grantor either will transfer to trust or withdraw from trust cash or cash equivalents in an amount necessary such that the total value of the assets grantor is transferring to trust will equal the total value of the assets grantor is acquiring from the trust incident to the substitution based on the facts presented and the representations made we conclude that the exercise by grantor of the power of substitution will not constitute a gift to trust for gift_tax purposes if the total fair_market_value of assets transferred to trust equals the total fair_market_value of assets transferred from trust ruling sec_4 and sec_671 provides that where it is specified in subpart e of part i of subchapter_j that the grantor or another person shall be treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against the tax of an individual sec_677 provides that the grantor shall be treated as the owner of any portion of a_trust whether or not he is treated as such owner under sec_674 whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or the grantor’s spouse sec_678 provides that a person other than the grantor is treated as the owner of any portion of a_trust with respect to which the person has a power exercisable solely by that person to vest the corpus or the income therefrom in that person or the person has previously partially released or otherwise modified such a power and after the release or modification retains such control as would within the principles of sec_671 to inclusive subject a grantor of a_trust to treatment as the owner thereof sec_678 provides that sec_678 shall not apply with respect to a power over income as originally granted or thereafter modified if the grantor of the trust is otherwise treated as the owner under the provisions of subpart e other than sec_678 revrul_85_13 1985_1_cb_184 concludes that if a grantor is treated as the owner of a_trust the grantor is considered to be the owner of the trust assets for federal_income_tax purposes a grantor’s receipt of the corpus of a_trust in exchange for an unsecured promissory note was treated as an unsecured borrowing of the trust corpus which caused the grantor to be treated as the owner of the trust under sec_675 the plr-103694-08 transfer of the trust assets in exchange for the note was not recognized as a sale for federal income purposes based solely on the facts and representations submitted we conclude that the trust will be a grantor_trust all of which is treated as owned by grantor under sec_671 and sec_677 because all of the income and principal of trust may be distributed to spouse in the discretion of a nonadverse trustee therefore grantor’s exercise of the power to substitute trust assets will not result in the recognition of any gain_or_loss by grantor or trust for federal_income_tax purposes in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely george l masnik chief branch office of the associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
